       Case 1:18-cv-00880-PB Document 16 Filed 01/12/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Changgang Li

     v.                                       Case No. 18-cv-880-PB

Warren Police, et al


                                  ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated December 17, 2020 .       The Amended Complaint is

dismissed. The clerk shall enter judgment and close the case.

“‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court

and those not preserved by such objection are precluded on

appeal.’”      School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).


                                       /s/ Paul Barbadoro
                                       Paul Barbadoro
                                       United States District Judge

Date: January 12, 2021


cc: Changgang Li, pro se
